Title: To James Madison from William Eustis, 29 January 1813
From: Eustis, William
To: Madison, James



confidential
Dear Sir,
Boston Jan: 29. 1813.
I cannot bear to see the recruiting season which expires in the month of March, passing away without the success which I am confident would result from proper measures & exertions. By a late arrangement Colo. Ripley stationed in Portland has charge of a district in Maine Lt Colo. Darrington in N. Hampshire, Colo. Tuttle in Boston, Colo. Larned in Pittsfield Masstts., with a view it is presumed to their personal convenience & supposed influence. The two latter are indolent & will get nothing which does not come to them. The two former may do a little better. I have conversed with Boyd, Major Eustis & others. It is very evident that altho’ they do in fact get men, ten might be had for one by suitable exertions. Officers commanding districts should be ordered to visit every recruiting post once at least in every week or ten days—to remove every officer & every post which is not successful—to transport (for I find they doubt whether they are authorised to incur the expence, and to all I see I give notice that every necessary expence will be allowed) cloathing, camp equipage & arms in waggons or sleighs to each rendezvous—to march (& to hire transport for provision & baggage) from one post to another, to display some pride & circumstance of war from village to village—they the commanders of districts instead of their fire sides should have positive orders to be on horse back—to put the recruits to the drill the moment they are raised. Two thousand men who may with great certainty be raised in this section in two months will bring 1500 or 2000 more and have a greater effect in silencing the opposition than any measure within my contemplation. But there must be a revolution in the practice, and as I apprehend in the men, in some of them at least. It grieves me to observe the time lost, in which alone the objects of the next campaign can be provided for. The vis inertia of a part of these district officers might be removed by an order forbidding them to rest. Having recovered from a heavy cold I was about making an arrangement with G. Boyd to effect a change and a more vigorous execution, but he will not I fear have time to visit the different posts, being ordered on the Court Martial.
It was reported to me yesterday that the District Officers had not received money. Twenty thousand dollars & a General Officer with twenty aids might be employed with equal use & œconomy on this all important branch at this precious time. Being uninformed of the arrival of Genl Armstrong & the characters of the officers being of a delicate nature I have trusted to the importance of the subject an apology [sic] for addressing you and am as ever with the greatest respect
W. Eustis
